Smith, C. J.,
delivered the opinion of the court.
This is an appeal under the provisions of section 4405, Code of 1906 (section 7085, Hemingway’s Code), from an order of the board of supervisors laying out a public road across the' appellant’s land. The appeal bond was filed and approved after the adjournment of the board for the session at which the order appealed from was rendered. Counsel for the appellee suggest that the appeal must be dismissed for the reason that the bond was not filed and approved prior to the adjournment of the board, which counsel for the appellant admits must be done unless the case of Evans v. Sharkey County, 89 Miss. 302, 42 So. 173, is overruled, and this we decline to do.

Appeal dismissed.